            Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 1 of 15




     I                                                                      TFIE HONORABLE RONALD B. LEIGHTON
                                                                               THE HONORABLE THERESA L. FRICKE
 2

     a
 J

 4

 5

 6

 l                                           LTNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
 8
                                                               AT TACOMA
 9
         ALLSTATE INSURANCE COMPANY,
10       ALLSTATE PROPERTY & CASUALTY                                         NO.   3: 1 8-mc-05022     RBL-TLF
         INSURANCE COMPANY, ALLSTATE
1i       INDEMNITY COMPANY, and ALLSTATE                                      PLATINUM COLLISION CENTER LLC
         FIRE & CASUALTY INSURANCE                                            AND TAUSHA MCKERNAN,S FRCP 72(a)
t2       COMPANY,                                                             OBJECTIONS TO MAGISTRATE FRICKE'S
13                                Plaintifß,                                  APRIL 7,2079 ORDER ON PLAINTIFFS'
                  V.                                                          MOTION TO COMPEL POSTJUDGMENT
14       TACOMA THERAPY, INC., TACOMA                                         DISCOVERY AND FOR AN ORDER
         REHABILITATION THERAPY, INC., P.S.,                                  AUTHORIZING EXAMINATION OF
l5       ANDREV/ JACOBS, MELANIE JACOBS,                                      TAUSHA.MCKERNAN
         NANDY, INC., NATHAN LEMINGS and
t6       JANE DOE LEMINGS, husband and wifè, and                              NOTED FOR HEARING: APRIL 26,2019
17       the marital property thereof, THE LAW OFFICE                         ORAL ARGUMBNT REQUESTED
         OF MCLAUGHLIN & ASSOCIATES, INC.,
l8       V/ESLEY MCLAUGHLIN and .IANE DOE
         MCLAUGHLIN, husband and wife, and the
19       marital properly thereof, DIRECTION
         SOLUTIONS MARKETING. INC.,
20
         DOES 1-100, and ROES 101-200.
2l                                                Defendaltts.

22                                                 I.        RELIEF REQUESTED

¿)                COMES NOW Platinum Collision Center, LLC and its sole member, Tausha McKernan,

         (collectively referred to throughout as "Platinum"),1 by and through their attorneys of record, Stuart
24

25
         C. Morgan and Grady R. Heins of Ledger Square Law, P.S., and hereby respectfully submit these

26       I Platintrnr's d/b/al is Ace Autobody ancl
                                                    Collision which is often referrecl to in pleadings by Allstate as'.Ace."



         PI,ATINLIM AND McKEIìNAN'S IrRCP 72(a) OBJITCTIONS TO                                 LEDGER SQUARE LAW, P.S.
         MAGISI'RATE FRICI(E'S APRIL I.20I9 ORDER - I                                                710 Market St.
         Case No. 3:18-rnc-05022 RBL-'lLF                                                            Tacoma, WA 98402
                                                                                                    Plrone: (253) 321-1900
                                                                                                  fracsirnile: (253) 327 -1100
              Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 2 of 15




     I       objections to Magistrate Fricke's April 1, 2019 Order on     Plaintffi' Motion to Compel postjudgment
     2       Discovery andfor an Order Aurhorizíng Examination of Tausha McKernan (hereinafter "Magistrate
     a
     J       Fricke's April I ,2019 Order") pursuant to Fed. R. Civ. p. 72(a).2

     4                 Platinum further respectfully requests that the District Court modify and/or set              aside

     5       Magistrate Fricke's April I ,2019 order pursuant to Fed. R. Civ. p. 72(a) as follows:

     6                 I.    That the District Court retain jurisdiction of this phase of the case;

     7                 2.    That the District Court hold that Platinum may bring a motion for protective order

     8       regarding the subpoena Plaintiffs issued to Platinum for the following reasons:

 9                           (a)      The subpoena is unduly burdensome because it contains no time limitation         as

10           to the scope and expanse of the documents requested, seemingly requiring, for example, every email

ll           and text message ever exchanged between cousins Andrew Jacobs and Tausha McKernan;

12                           (b)      Although Magistrate Fricke's January 10,2019 Order authorized Plaintiffs to
l3        conduct third party discovery to Platinum, Plaintiffs' subpoena contained a much larger definition           of
t4        the term "YOIJ" to include not just Platinum, but its employees, attorneys, agents, consultants,

l5        representatives, and "anyone else acting or who has acted for or on its behalf' as those who must

t6        produce documents;

17                           (c)     The subpoena is over burdensome because it requires hundreds of hours of
l8        work as Platinum would have to first obtain the records and then sift through the same to determine

t9       the following respollsive documents. For example, in order to produce all checks which Mr. Jacobs

20       may have initialed pursuant            to limited powers of   attorney provided by Platinum's clients to
21       Platinum, Platinum would need              to see every check ever deposited in         order    to   make that
22       determination. Additionally, Platinum would have to review every financial transaction in its
23       transaction history in order to determine: (a) the number of transactions over $500 and; (b) then

24       determine whether or not the transaction was made to Mr. Jacobs. This is in spite of the fact that

25

26       2   Dkt. lg



         PLAI'INUM AND McKERNAN'S FRCP 72(a) OBJECTIONS TO                           LEDGER SQUARE LAW, P.S
         MAGISTRAI-E FRICKE'S APRIL I. 20 I9 ORDER - 2                                     710 Market St.
         Case No. 3: I 8-rnc-05022 RBI--l'l-F                                             Tacoltra, WA 98402
                                                                                        Phone: (253)321-1900
                                                                                       Facsirnile: (253) 327 -1100
              Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 3 of 15




      I      between the time Plaintiffs obtained judgment against Mr. Jacobs
                                                                                 and the time of his termination by
      2      Platinum, Plaintiffs never issued a writ of garnishment to Platinum
                                                                                 for funds owed to Mr. Jacobs;
      3                       (d)     The records demanded would require Platinum to obtain all              documents
      4      regarding any phone owned by Platinum, any phone owned
                                                                    by one of its employees, any phoned
      5     owned by any of its attorneys) agents, consultants, representatives,
                                                                                  and anyone else acting or who
      6     has acted for or on its behalf and then from those phones retrieve
                                                                               all "monthly statements, call logs
     7      and message     logs'" An undertaking like that would require months   and months and would obviously
     8      incorporate objections by the individuals noted to the information. platinum
                                                                                         was given less than
     9      l0   days by Magistrate Fricke's   April 1,2019 Order;   and
 10                          (e)      The subpoena demands documents that contain sensitive and confidential
 t1         information regarding Platinum's employees and Platinum's finances.
                                                                                  Given that Allstate currently
 t2         does business with Platinum by negotiating the costs of repairs
                                                                            of vehicles to be paid by Allstate,
 13         Allstate could use Platinum's sensitive and confidential financial information
                                                                                                        to   platinum,s
 t4        disadvantage' Said documents could also force Platinum to divulge
                                                                                     information about its own
 l5        clients and their insurers which Allstate could use to its competitive
                                                                                  advantage with no protections
 16        for Platinum or the other insurers.

 17                 3'      That the District Court appoint a Discovery Master at Plaintiffs'cost
                                                                                                  to handle the
18         third party discovery issues. At no time during Mr. Jacobs' employ
                                                                              did platinum ever issue a writ of
19         garnishment to Platinum and the records of Platinum show
                                                                        that only Tausha McKernan has ever
20         been the only member of platinum.

2l                  4'   That the District Court enter an order barring the deposition
                                                                                       of Tausha McKernan
22         until such time as Plaintiffs properly issue a subpoena for Ms. McKernan,
                                                                                       s deposition tliat also
23         gives Ms' McKernan the ability to raise her objections
                                                                  regarding the same.       Altho'gh authorized by
24        Magistrate Fricke to issue discovery, Plaintifß never issued a
                                                                          subpoena for an oral deposition to
25        Ms' McKernan' depriving the Court of jurisdiction over her. In the
                                                                             alternative, if the Court r,rpholds
26



          PLATINUM AND McKERNAN'S FRCp 72(a) OBJECTTONS TO                         LEDCER SQUARE LAW. P.S
          MAGISI'RA]'E F'RICKE'S APRIL I,2019 ORDER - 3                                    710 Market St.
          Casc No. 3: I 8-nrc-0,5022 RBL-TLF                                            l-acolna, WA 98402
                                                                                      Phone: (25i) 327- I 900
                                                                                     Facsinrile: (253) 32j -1700
         Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 4 of 15




 1   Magistrate Fricke's          April 1 , 2079 Order requiring the deposition of Ms. McKernan, that said
 2   deposition take place at a date and time in May 2019 and in the conference room of counsel for
 a
 J   Platinum.

 4                     5.   That if the Court does not enter an Order authorizing Platinum to bring a Motion for

 5   Protective Order regarding Plaintiffs' subpoena, that the Court change Magistrate Fricke's April                      1,

 6   2019 Order to set a new deadline for compliance with the subpoena to a date approximately 90 days

 7   out from the date of these objections and that the Court set such date as a review date in                         case

 I   Platinum is unable to assemble all the documents ordered by the Court in that 90 days.

 9                                  il.     STATEMENT OF APPLICABLE FACTS
10                 Counsel for Platinum appeared in this matter on April 4,2019.3

11   A.            Platinum Incorporates

t2                 On approximately March 3,2016, Platinum filed its Certificate of Formation of Platinum

13   Collision Center, LLC dlbla Ace Autobody & Collision Center.a Platinum was formed as a limited

14   liability company pursuant to chapter 23.15 RCW which authorizes the formation of limited liability
15   companies. Ms. McKernan is the only Member of Platinum.s The only way to acquire a limited

t6   liability company interest is to be admitted as a member of the limited liability company.6 No one
l7   other than Ms. McKernan has ever been admitted as a member of Platinum.T Platinum has filed all

18   appropriate reports with the State of Washington to maintain its status as a limited liability company.

19   B.            The underlving proceedings

20                 Platinum does not dispute that at some point Plaintiffs obtained a judgment against
2t   Mr. Jacobs. However, on April 3,2019, Platinum terminated the employment of Mr. Jacobs. Decl.

22   of S. Morgan in Suppor[ of Platinunt's Objection.r, Exhibit A (counsel's letter countersigned by
23
     3   Dkt.20,22.
24   4   Dkt. ll-14.
     5RCW 23.15.006(10) defines the term "lnelnber" as, "a person who has been adnritted to a lirnited liability company as   a
25   member as provided in RCW 25.15.1I6 and who has not been disassociated fi'om the limited liability company.
     ó
         RCW 25.t5.1t6(t).
26   7
         Dkt.   t 5.




     PLATINUM AND McKERNAN'S FRCP 72(a) OBJECTIONS TO                                  LEDGER SQUARE LAW, P.S.
     MAGISTRATE FRICKE'S APRIL I,2019 ORDER - 4                                              710 Market St.
                                                                                            Tacorna. WA 98402
     Case No. 3:18-mc-05022 RBL-TLF'
                                                                                           Phone: (253)321-1900
                                                                                         I'acsinrile: (253) 321 -1100
                    Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 5 of 15




          I         Mr'Jacobs)' At no time-between the entry of Plaintiffs' judgment
                                                                                     against Mr. Jacobs and
      2             Mr' Jacobs' termination on April 3,2019, did Plaintiffs ever
                                                                                 issue         a   writ of garnishment to platinum
      J             seeking to collect on its judgment against Mr. Jacobs.
                                                                           No court ever issued a temporary restraining
      4             order or preliminary or permanent injunction against
                                                                           Platinum from compensating Mr. Jacobs for
      5            services rendered to Platinum by him. In March
                                                                     2}lg,Ms. McKernan, the admitted sole member of
      6            Platinum filed a Declaration with the court stating,
                                                                        in relevant part, "[i]f Allstate Insurance would
      7            like to garnish his [Mr. Jacobs'] pay, then I would accept garnishment
                                                                                             paperwork as well.,,s Even
      8            after blatantly offering Allstate the suggestion of a
                                                                         writ of garnishment, Allstate did nothing to
      9            pursue the same.

 10                            Instead, Allstate,   a sophisticated litigant, armed with unlimited resources to pursue
 1l                Mr' Jacobs proceeded on a theory unsupported by any case
                                                                              law or statute that Mr. Jacobs is the
 t2                owner of Platinum' Plaintifß then embarked on a mission
                                                                           to force evidence to support its theories;
 13                theories that are unsupported by any citation to court
                                                                          rule, statute, or case law.
 14
                   c.          \ryith               Pla         P                        Ord         uth                    toi      A
 l5                            su              fo         PI        to        er                           Ord         asu
                               vacated by the District Court.
 16
                        In october 29,2018, Plaintiffs filed their Motion for FRCp
 l7                                                                                 69 postjudgment Discovery.e It
                  was noted for hearing the same day it was filed and
                                                                        sought authorization for plaintifß to issue a
 l8
                  subpoena for documents to Platinum and an order
l9                                                                       requiring platinum to provide                    docurnents
               responsive           to that subpoena'|O Plaintiffs'      counsel submitted an october 19, z0lg declaration
20
               wherein he testified, under penalty of perjury, that
21
                                                                    Mr. Jacobs "is believecl to                .      ot4)n, operctre,
               control         ' ' ' Platinum Collision Center [.]"ll     No facts or documents set forth in the Declaration
22

23

24
              8
                   Dkr.   15
25            e
                  Dkt. l.
              t0
                   ld.
26            rrDkt.2.



              PLATINUM AND McKERNAN'S FRCp 72(a) OBJECTTONS                                  LEDGER SQUAIìE LAW, P.S
                                                            TO
              MAGISTRATE FRICKE'S APRIL I,2019 ORDEIì -.5                                          710 Market Sr.
              Case No. 3:18-mc-05022 RBL-TLF                                                        Tacorr¿r. WA 98402
                                                                                                 Phone: (253) 321-1900
                                                                                               Iracsinrile: (253) 32l- - ir700
                     Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 6 of 15




          1          supporting that testimony. No testimony was set
                                                                         forth as to who believed Mr. Jacobs owned or
      2              controlled Platinum or why said person believed that.t2
      1
      J                   Plaintiffs' counsel has further testified in this matter that prior
                                                                                              to ..preparing to issue the
      4             judgment debtor discovery in this matter,
                                                                 my office has performed a number of investigatory
      5             functions related to Mr. Jacobs, Ms. McKernan and
                                                                      Ace Autobody.,?r3
      6                    However, as part of its motion practice, Plaintiffs
                                                                                  did not disclose to the Court that the
      7             secretary of State of v/ashington's website shows
                                                                        that Platinum is a single member LLC and that
      8             Mr' Jacobs is not listed as a member of the LLC or a governor
                                                                                   of the LLC in any fashion.
      9                         on November 5, 2018, the court            entered an order on plaintiffs,         Motion. As applied to
 10                 Platinum' the order provided, "Platinum collision
                                                                       center, LLC d/blaAce Auto Body collision, will
 11                 provide documents in response to the Subpoena
                                                                    to Produce Documents described in Exhibit E to the
 12                 Declaration of Mark Melter within 21 days of service."l4
                                                                                    The no-notice motion and order
 13                 eliminated any opporlunity for Platinum to preserve
                                                                           any of its objections or rights against the
 t4                 subpoena.

 15                     The court file then indicates that, regardless, Platinum
                                                                                 made attempts to exercise objections
 16             to the subpoena on or about December 31,201g.r5

 17                         on January 7,2019, unbeknownst to Platinum, the District Court
                                                                                           entered an order in Case
 t8             No' 18-5022 which vacated Magistrate Fricke's November 5,201g
                                                                              orcler.l6 The District Court,s
19              January 7, 2019 order also held that "any order
                                                                Judge Fricke enters on                       it will be subject to review
20             under Fed. R. Civ. p. 72.-17

21

22
               12    whether or not Mr- Jacobs "operated" Platinum is irrelevant.
23                                                                                The Lrndisputed fàcts show tllat Mr. Jacobs            was
                                                              contractor and has been rerminated. Élaintirrs never
               ;TL:i'.ii:i,iÏ::ïîff,jå,independent                                                                 defined whamhey rneanr
24             rr   Dkt. I l.
               14
                    Dkt. 3.
25                              (see language ser forrh in subpoena regarding
               il                                                             Fect. R. Civ. p. 45(dx2xB)).
                    3il.l'-5
26             ti   Icl. (emphasis added).




              PLATINUM AND McKERNAN'S FRCp 72(a) OBJECTTONS                                          LEDCER SQUARE LAW,
                                                            TO                                                                     P.S
              MACISTRATE F'RICKE'S APRIL I,2019 ORDER -                                                       710 Marker St.
                                                        6
              Case No. 3: I8-rnc-0-5022      IìBL-TLF                                                       Taconra. WA 98402
                                                                                                         Phone:    (2-53 ) 327- I 900
                                                                                                        lracsinrile; (253) 321 -1700
                     Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 7 of 15




          I                  Three days later though, on January 10,2019,
                                                                          againwith no notice to platinum, Magistrate
      2              Fricke entered another Order.ls
      a
      J                       Magistrate Fricke,s January 10, 2019 Order
                                                                         stated                         in   paragraph           "The discovery
      4              contemplated by FRCP 69(a) is a distinct phase
                                                                                       of litigation,focused narrowlyon enforcing the
      5             judgment by supplemental proceedings.,'re
                                                              As                   it   related to platinum, Magistrate Fricke,s order
      6             holds' "The court grants plaintifß' motion to conduct
                                                                          third party discovery concerning pLATINUM
      l             coLLISIoN CENTER, LLC, and drb/a ACE AUToBoDy
                                                                  & coLLISIoN.,,20                                 However,
      8              Magistrate Fricke's order states nothing about
                                                                       authorizing the subpoena that plaintiffs asked
                                                                                                                           for
      9              permission to issue and it states nothing
                                                                    about automatically requiring platinum to provide
 10                  documents in response to that subpoena. Magistrate
                                                                             Fricke's January 10,2019 order refers to an
 11                 "exception" to the concept that "generally, ajudgment
                                                                              creditor is allowed to inquire about the third
 12                 pafiy's knowledge concerning assets of the judgment
                                                                            debtor - but is not allowed to inquiry into the
 13                 finances of the thirdpafty'"2t However, Magistrate
                                                                           Fricke's January 10,2019 order does not state
 l4                 or otherwise hold that said exception actually
                                                                   applies to the third par-ty discovery sought by plaintiffs
 15                from Platinum' There is nothing about Plaintifß'
                                                                         subpoena that is "focused narrowly on enforcing
 t6                the judgment by supplemental proceedings.,,

 17                          Paragraph Four (4) of Magistrate Fricke's January
                                                                               10, 2019 order states, in relevant part,
 l8             "[t]he parties shall follow the Federal Rules of civil
                                                                       Procedure and the western District of
19              washington Local civil Rules regarding discovery,
                                                                   motion practice                              and other aspects of this
20             marter'"22 The court's file does not reflect that
                                                                 Plaintiffs ever issued a subpoena for an oral
2l             deposition to Platinum or Ms. McKernan.

22

23

24             t8
                    Dkr. 5
               l9
                    Dkr. 5 (citing Danning v. Lut,it¡e, 572 F.2d
                                                                 r3g6, I390-9 r (9'h   cir. r 97g) (ernphasis added)
25             20
                    Dkt. 5
              2l
                    Dkt 5.
26            22
                    Dkt 5.



              PLATINUM AND McKERNAN'S IrtìCp 72(a) OBJEC.ftONS                                           LEDGER SQUARE LAW,
                                                               TO                                                                     P.S
              MACISTRATE FRICKE'S APRIL I.2019 ORDER -                                                            710 Mar-ket St.
                                                                         7
              Case No. 3: l8-nrc-0-5022 IìUt._'f l.F                                                           Tacorna, WA 98402
                                                                                                             Phone: (253) 32j-1900
                                                                                                           Facsinrile: (253)   321 -1700
          Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 8 of 15




 1                 Apparently, on Tuesday, February 20,2019, counsel for Plaintiffs and previous counsel for

 2    Platinum (Mr. Kessling) had a discussion about Plaintiffs'subpoena.23 On Thursday February 21,

 J    2019, counsel for Plaintiffs wrote an email to previous counsel for Platinum addressing their

 4    conversation.2a The February 2I,2019 email from counsel for Plaintifß mentions nothing about an

 5   oral deposition of Ms. McKernan.

 6                 The Court file does not reflect any sort of response from Mr. Kessling confirming that
 -   counsel for Plaintiffs' recitation of the conversation was correct. However, on February 22,2019,

 8   Mr. Kessling wrote to counsel for Plaintifß providing Platinum's renewed objections to Plaintiffs'
 9   subpoena, providing a pleading entitled Answer          to Subpoena for Documents to Platinum Collision
10   Center, LLC dba Ace Autobody             & Collision which contained further    ob.jections and citations to

11   authority for the same. Mr. Kessling further advised that he no longer represented Platinum as of

12   February 22,2019.2s

13                 Platinum further identified a speaking agent for the corporation as to the items requested in

14   the subpoena.26 Platinum's written responses to the subpoena requests and the documents produced

l5   therewith show as follows:

16                l.      Andrew Jacobs has never been a member of Platinum;

t7                2.      Platinum is a single member LLC with Ms. McKernan as the only member; and

18                3.      There are no silent owners or partners in Platinum.

t9                4.      There are no documents related to any joint ventures, partnerships, corporations,

20   limited liability partnerships, or any other business entity other than a limited liability company.

2t                5.      Platinum had not yet filed any corporatefax returns.

22                6.      Andrew Jacobs is not a signor on Platinum's bank account with Heritage Bank.

23                7.      Anclrew Jacobs was issued a form 1099-MISC for 201 8.

24
     23
          Dkr.   ll-ll
25   24
          Id.
     25
          Dkt. ll.14
26   2n
          ltl.



     PLATINUM AND McKERNAN'S IrRCP 72(a) OBJECTIONS TO                           LEDGER SQUARE LAW, P.S.
     MAGISTRATE I.-RICKE'S APRIL I.20I9 ORDER - 8                                      710 Market St.
                                                                                     Taconra, WA 98402
     Case No. 3: I 8-mc-0-5022 RBL-TLII
                                                                                   Phone: (253) 321-1900
                                                                                  Facsirrile: (253) 321 -1100
                 Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 9 of 15




                         On March 74,2019, Plaintifß filed a Motion to Compel Platinum to provide
                                                                                                  documents in
      2         responseto the subpoena Plaintiffs issued and to "request an order authorizing an examination
                                                                                                               of
      J         Tausha McKernan, the sole member/owner of Ace Autobody."27 plaintiffs,
                                                                                               Motion states that
      4         Plaintiffs' counsel confemed with Platinum pursuant to Civil Rule 26 in an
                                                                                           effort to                        resolve
      5         discovery disputes, but nothing in the record indicates that there was
                                                                                       ever a discussion regarding
      6         Ms. McKernan's oral deposition or an oral deposition of a representative
                                                                                         of platinum.
                        With respect to the deposition of Ms. McKernan, Plaintiffs Motion to compel
                                                                                                     framed the
      8         issue: "should the Court issue an order compelling Ms. McKernan to appear
                                                                                           for an examination                   so
      9         that Plaintifß can investigate her business relationship with Mr. Jacobs
                                                                                         under oath?,,2t As it applied
 10         to the oral deposition of Ms. McKernan, Plaintiffs further argued, "the Court
                                                                                          should also enter                     an
 l1         Order requiring Ms. McKetnan to appear for an examination before
                                                                             this Court. Such an examination
 t2         would be authorized under Rules 69 and,45."2e While Plaintifß had obtained
                                                                                         an order authorizino
 l3         third party discovery under the Federal Rules pursuant to Rule 69, plaintiffs
                                                                                          had never issued a
 t4         SU              toM                            to   Rule    45 for   ân   oral                       This deprived
 l5        Ms' McKernan of the ability to have the required time to object to such a
                                                                                     subpoena and/or bring                       a
 16        motion for protective order regarding the same.

 17                Plaintiffs were aware that Platinum had no lawyer and Plaintiffs' Motion
                                                                                            to Compel was
 18        noted for hearing on March 29,2019.30

19                     Plaintifß' Motion to Compel went on to argue that Plaintiffs have "put substantial
                                                                                                                        evidence
20         before the Court that raises a reasonable doubt as to the bonafides of
                                                                                  Mr. Jacobs, relationship with
21        Ace Autobody. In fact, Plaintiffs have created a reasonable doubt that
                                                                                 Ms. McKernan,s purported
22        ownership of Ace Autobody is merely a front for Mr. Jacobs, the real
                                                                               owner.,,3l plaintifls further
z-)

24        27
                Dkr. 10.
          28
                Dkr, l0 (ernphasis added).
25        2e
             Dkt l0 (emphasis added).
          r('Dkt. lo.
26        rr Dkt. lo.




          PLATINUM AND McKERNAN,S FRCp 72(a) OBJECTIONS                T-O              LEDCER SQUARE LAW, P.S
          MAGISTRATE FRICKE'S APRIL I,2OIg ORDER - 9                                          710 Maiket St.
          Case No. 3:18-mc-0_5022 RBL-TLF                                                   Tacorna, WA 98402
                                                                                           Phone: (253)327-1900
                                                                                             Facsinrile: (253) 327 -lr100
           Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 10 of 15




     I     argued that there     is a   "reasonable suspicion that there    is an improper       relationship between
     2    Mr. Jacobs and Ace Autobody."

     J              On March 27,2019, Ms. McKernan filed a pro se Declaration in Reply to Plaintifß' Motion

     4    to Compel attempting to state her position regarding the Motion to Compel. She is obviously not an

     5    attorney, but her Declaration did state, in relevant parl:

     6              1.      She is the sole member of Platinum.

     7              2.      Her cousin Mr. Jacobs was employed as a marketing and sales manager.

     8              3.      She does not understand why she needs to provide trade secret information or
     9    personal, private, and confidential information to Allstate, including personal information about her

 10       employees, family relationships, and communications with her family.

11                  4.     She provided a letter from Platinum's banker stating that she is the sole signatory on

12        Platinum's bank account.

13                  5.     If Plaintifß desired to garnish Mr.    Jacobs' wages, she would "accept garnishment
t4        paperwork as well."

15                  6.     She thought she would be unable to produce all the information that Allstate is askino

t6        for.

t7                  7.     That she be allowed to appoint a speaking agent, Mr. Saghdejian, for Platinum.

18                  One of the issues focused on by Plaintiffs' in the Motion to Compel and in the Declaration in

19       Support     of the Motion to Compel, was Plaintifß claim that "[p]laintiffs should be entitled                 to
20       discover any powers      of attorney to determine if Mr.      Jacobs   is silently controlling the    assets   of
2t       undisclosed business entities (which he appears to be doing¡."32 This assertion was formed based on

22       Allstate's submission of redacted copies of three checks issued by Allstate to Platinum and other

23       second parties whom Allstate redacted from the copies of the checks submitted. Had Allstate not

24       redacted the othel payees on the checks, Platinum would have had the ability to demonstrate to the

25

26       32Dkr lo




         PLATINUM AND McKERNAN'S FRCp 72(a) OBJECTTONS TO                           LEDCER SQUARE LAW,         P.S.
         MAGISTRATE FRICKE'S APRIL I,2OI9 ORDER - IO                                        710 Market St.
         Case No. 3:18-nc-05022 RBL-TLF                                                  Taconra, WA 98402
                                                                                       Phone: (253) 321-1900
                                                                                      Facsirnile: (253) 327 -1700
               Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 11 of 15




      1        Court that this is an absolutely false assertion by Allstate. Allstate used the redacted payees
                                                                                                               to create
     2         the illusion that the same were "undisclosed business entities." Allstate's allegations
                                                                                                       could not be
     J         further from the truth.

     4                Upon review of the redacted checks and the "poa" designation on the back of the redacted

     5         checks, new counsel for Platinum quickly surmised that the situation was nothing
                                                                                                like what Allstate
     6      was portraying. New counsel for Platinum quickly determined that Platinum operates
                                                                                               like many
     7      other collision repair facilities that are paid by insurance companies. When the
                                                                                             customer comes in,
     8      they sign a work order with Platinum that allows Platinum to deposit payment from the
                                                                                                  insurance
     9      company      if the insurance   company makes the check out to both Platinum and the customer (which

 10         insurers often    do). Had Allstate disclosed the names redacted on the checks, platinum could                          have
 11        easily matched the check to a customer name and pointed searched for the limited power
                                                                                                  of attorney
 t2        signed by Platinum's customer authorizing the same. Counsel for Platinum pointed
                                                                                            this out to
 13        counsel for Allstate       in written correspondence. Morgan Declaration, Exhibit                       B.     Additionally,
14         Platinum has recovered what             it believes to be associated          limited powers of attorney from its
t5         customers for two out of the three redacted checks submitted by Allstate in support
                                                                                               of the Motion to
t6         Compel. Morgan Declaration, Exhibit                C.   The "power of atto¡ney" is not some power of attorney
t7         issued by Platinum to Mr. Jacobs to "silently control" Platinum and Allstate's
                                                                                          redaction of the
18         checks was done for no purpose other than to create the illusion of these "undìsclosed
                                                                                                  business
t9         entities" to fool the Cour1.33

20                   Plaintiffs argued that the "poa"'on the reverse of their redacted checks "indicates that
                                                                                                              Ace
21         Autobody's statement that there are now power of attorney documents is false and that
                                                                                                 Mr. Jacobs is
22        exercising such power'. And             it   indicates that Ace Autobody may have more than one bank or
23

24
          3r
25          flere is no other explanation for the use of the ledaction in conjunction with the refere¡ce to .,unclisclosed business
          entities'" The only othel possible explanation is that Allstate believãs the identities of the
                                                                                                         second payees on the checks is
          sensitive information which should not be disclosed to the court or to Platinuln.
26
                                                                                                   lf that is the câse, then it supporrs
          Platinum's theory of the confidential nature of the inf'olmation now sought by plaintiffs.



          PLATINUM AND McKERNAN'S FRCp 72(a) OBJECTIONS TO                                      L_EDGER SQTJARF_      t,AW.   P.S
          MAGISTRA-|E FRICKE'S APIìIL I.20I9 ORDER -               II                                    710 Malker St.
          Case No. 3:18-nrc-0-5022 RBL--f LIr                                                          Taconra. WA 98402
                                                                                                   Phone: (2-53) 327- 1900
                                                                                                  Facsinrile: (2-sj) -i27- 1700
               Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 12 of 15




      1        financial account to deposit company revenues, funds and assets."34 There
                                                                                         is nothing indicating that
      2        Platinum has more than one bank account and, even                    if it   does, doing so is not a crime nor does it
      a
      J        lead to the conclusion that Mr. Jacobs somehow is a member of platinum.

     4                Another basis for Plaintiffs' Motion to Compel was its assertions regarding
                                                                                                  the address of
     5         Ms' McKernan listed on Platinum's filings with the Secretary of State.3s As
                                                                                           it turns out, the address
     6         listed is a typographical error. The address listed on the documents is
                                                                                         5707 63rd Avenue West,
     7         University Place, Washington. Plaintiffs are correct
                                                                                  - that is an incorect address. Ms. McKernan
     8         actually resided    at   5704 63'd Avenue West, University Place, 'Washington. There                                 is   nothing
     9         nefarious about typos.

 10                   On   April l,     2019, the Court entered an Order on Plaintiffs' Motion to Compel.36
                                                                                                            With
 1l        respect to Platinum, the Court's order stated, in relevant part, that "Ms.
                                                                                      McKernan,s responses to
 t2        plaintiffs' motion to compel do not identify any grounds for failing to comply
                                                                                          with the relevant and
 l3        reasonable discovery requests             . . . and the subpoena to Ms.              McKe rnan."31 That was incorrect.
 14        Ms' McKernan's objections to the subpoena requests were decently stated
                                                                                   in the answers provided
 15        by Mr' Kessling. It appears that Magistrate Fricke was only focused on Ms. McKernan,s
                                                                                                 pro                                         se
16         declaration.

t7                   Magistrate Fricke further held, "Plaintiffs have presented evidence suffìcient .to
                                                                                                        raise a
t8         reasonable doubt about the bona fides                   of [any] transfer of assets between' Mr. Jacobs and
19         Ms' McKernan."38 The Court's order required Platinum to provide responses plaintiffs,
                                                                                    to           document
20         subpoena     by April 10,2019, and further required Ms. McKernan to appear for an examination
                                                                                                         on
21

22        34
             Dkt. lo.
          15
             Dkt l0 at page 14.
¿J        36
             Dkt. 19.
          t./r/- Notably'theonlygrantofauthoritybyMagist|ateFrickewastoallowplaintiffstoconductthirdpartydiscoveryto
24        Platinum' There was l.ìo grant of authority to all^ow third party discovery directly
                                                                                               to Ms. McKernan. Flowever, instead of
          directing its subpoena to PlatinLrm only, Plaintiffs overreachåd and included
                                                                                           a very broacl definition of the terrn
25        in the subpoena which inclLrded not.iust Platinum, but all of Platinum's ernpltyees,
                                                                                                        attorneys, agents, consultants,
          representatives, and anyone else acting or who has acted f-or or on its
                                                                                     behalf.
26        3s
            1rl.1citing c-reclit Lyonnai.s, s.A. u..çcc' lt¡t'1, lnc..l60 F.3d 42g,431 (grh
                                                                                             cir. l99g)).


          PLAI-INUM AND McKERNAN'S FRCp 72(a) OBJECT-IONS.fO                                        I-EDGER SQUARE LAW, P.S.
          MAGIST'RAI'E I.-RICKE'S APRIL I,2OI9 ORDER - I2                                                  710 Market Sr.
          Case No. 3: I 8-nrc-0-5022 RBt--TLIr                                                              'l-aconra.
                                                                                                                         WA 98402
                                                                                                        Phone: (253)327-1900
                                                                                                      lracsirnile: (253) 327 -lI00
                Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 13 of 15




      I         April 17, 2019.3e There is no indication in the Couft's file as to whether Platinum or Ms. McKernan
     2          was ever served with the       April 1,2019 Order or the method of service. Platinum               disagrees that
     a
     J          Plaintiffs presented any such evidence when, in the very shoft time that counsel for platinum has

     4         been on board, Platinum has devastated the main theory of          Plaintifß. Platinum anticipates that given
     5         a reasonable amount of time to put the remainder of Allstate's theories to appropriate testing, they

     6      too will be debunked.

     7                Platinum makes its objections to Magistrate Fricke's April 1 ,2019 Order above and requests

     8      that the District Court consider those objections and modify the             April l,20lg Order      and set     it   aside
     9      as set forth on pages    l-2 ofthese objections.
 10                                               ilI.    EVIDENCE RELIED UPON
 11                   Platinum relies on the records and files herein and the Declaration of Stuart C. Morgan in

 12        support of this Motion and the exhibits attached thereto.

t3                                                IV.    ADDITIONAT , ARGUMENT
14                    The district court judge who assigned the case retains ultimate authority over the case and

t5         shall modify or set aside any portion of the magistrate judge's order found to be clearly erroneous
                                                                                                               or
t6         contrary to law.a0 Even        if   no objections are filed, the District Court has the authority to rehear or
1l         reconsider the matter sua sponle.al If the District Court is not inclined to grant platinum,s objections

l8         herein, Platinum should be at least afforded the opportunity now that it is not acting pro se to have
                                                                                                                 a

t9         full hearing on the merits of Plaintifls' Motion to Compel so as much evidence                  as possible may be
20         heard by the Court.

21                    Allstate never issued a writ of garnishment, a writ of attachment ) or a writ of execution to
22        Platinum to enforce its judgment against Mr. Jacobs. Platinum terminated Mr. Jacobs on April 3,

23        2019. Platinum no longer employs Mr. Jacobs (yet the business still manages to operate). platinum

24

25        3'e
            Id.
          a0
            Moore'v. Ford Motor.Co.,755 F.3d g02 (5'r'Cir. 2014).
26        arBaker-Mckee
                        Janssen Corr, l"erlcrul cit,il Rures Hunclhot¡kat 1330 (2011).




          PLATINUM AND McKERNAN'S FRCp 72(a) OB.TITCTIONS TO                               LEDGER SQUARE LAW, P.S
          MACISTRATE FRICKE'S APIìIt- I,20I9 ORDL,R - I3                                         710 Market St.
          Case No. 3: I 8-mc-0-5022 RIIL-l-L.F                                                  Taconra, WA 98402
                                                                                               Phone: (253) 327-1900
                                                                                             F'acsinrile: (253) 321 -11 00
           Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 14 of 15




     1    does not have any property of     Mr. Jacobs in its possession. Platinum is not indebted to nor would it
     2    become indebted to Mr. Jacobs at any time.

     J            Plaintiffs' main theory that Mr. Jacobs is a "silent owner" is belied by the corporate
     4    documents which name only Ms.McKeman as the sole member. There is nothing nefarious about

     5    Ms' McKernan employing other individuals to conduct the day-to-day operations of the company.
     6    Ms. McKernan stated in her Declaration she was willing to accept garnishment paperwork regarding

     7    Mr' Jacobs. Plaintiffs never issued a writ of garnishment yet Plaintiffs want Platinum to turn over
     I    every single financial document about the company to them. Plaintifß' theory that Mr. Jacobs

     9    operates the company pursuant to a power of attorney has been completely wiped out                     in spite of
10        Plaintiffs' attempts to hide behind    a redaction   of checks.
ll               Although Plaintifß had the ability               to do so, Plaintifß   never issued      a subpoena to
t2        Ms. McKernan for an oral deposition. The Court never acquired jurisdiction over her to force her to

l3        be deposed and she never had the ability to object to such a subpoena or seek a protective order

t4        regarding the same.

15               Platinum does not dispute that Plaintiffs have a judgment against Mr. Jacobs. However,
16       Platinum also has the right to continue to operate its business without the entirety of is existence

17       being soaked up by the wild-west and factually unsupported discovery tactics of plaintifß.

l8               DATED this     1Oth day   of   April20t9.
t9
                                                                    LEDGER SQUARE LAW, P.S
20                                                                  By : s/ Stuart   Morgan
                                                                         S tuarl C. Morgan, WSBA # 26368

21
                                                                         Grady R. Heins, WSBA # 54262
                                                                         Ledger Square Law, P.S.
22                                                                       710 Market St.
                                                                        Tacoma, W A 98402
23                                                                      Phone:       (253)327-1900
                                                                        Facsimile:   (253) 327-1700
24                                                                      Email:      stu@ledgersquarelaw.com
                                                                                    grady@led gersq uarelaw. com
25                                                                      Attorneys for Platinum Collision Center LLC

26



         PI,ATINUM AND McKERNAN'S FRCP 72(a) OBJECTIONS TO                            LEDCER SQUARE LAW,          P.S
         MAGIST'RATE FRICI(E'S APRIT, I.20I9 ORDER       -   I4                               710 Market St.
                                                                                           'l-aconra. WA 98402
         Case No. 3: l8-rnc-0-5022 IìUL-l-t-fi
                                                                                         Phone: (253) 321-1900
                                                                                        Facsirlile: (253) 327 -1700
                Case 3:18-mc-05022-RBL-TLF Document 23 Filed 04/10/19 Page 15 of 15




          I                                         CERTIFICATE OF SERVICE
      2
                       The undersigned certifies under the penalty of perjury under the laws of
      I
      J
                                                                                                      the State of
                Washington that I am now and at all times herein mentioned a resident
                                                                                      of the State of Vy'ashington,
      4         over the age of eighteen years, not a party to or interested in the above-entitled
                                                                                                       action, and
     5          competent to be a witness herein.

     6                 On the date given below,     I caused to be served the foregoing   document on the following
                persons and in the manner listed below:
     7

     8

     9
                    Mark B. Melter                              EI CM/ECF
 l0                 Fain Anderson Vanderhoef Rosendahl         n   Via Legal Messenger
                    701 Fifth Ave., Suite 4750                 I   Overnight Courier
 ll                 Seattle, WA 98104-7089                     n   Electronically via email
 12
                                                               n   Facsimile

 13
                      DATED this 10th day of April2}r9 at Tacoma, washington.
 14
                                                                   s/A    Jean               .P " PLS
 15
                                                                   Legal Assistant to Stuart C. Morgan and
                                                                          Grady R. Heins
 16
                                                                   Ledger Square Law, P.S.
17                                                                 710 Market St.
                                                                   Tacoma, WA 98402
18                                                                 Phone: (253) 327-1900
                                                                   Facsimile:     (253)327-1700
19

20

21

22

23

24

25

26



              PI-ATINUM AND McKEIìNAN'S FRCp 72(a) OBJECTTONS.TO                   LEDGER SQUARE LAW, P.S.
              MAGISTRATE FRICKE'S APRIL I,2OIg ORDEIì - I5                                   710 Market St.
              Case No. 3: l8-mc-0-5022 RBL-I-LF                                          l'acorna. WA 98402
                                                                                        Phone: (2-5 j) 327- t900
                                                                                     l'acsinrile: (253) 321 -t700
